Citation Nr: 0821915	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include mood disorder with panic, personality 
disorder claimed as mental illness, and post-traumatic stress 
disorder.

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an inservice stressor is not shown.

2.  The veteran's current psychiatric disability, 
alternatively diagnosed as bipolar disorder, alcohol 
dependence, depression, mood disorder with panic, dysthymic 
disorder, and personality disorder, not otherwise specified, 
is not shown by the medical evidence of record to be related 
to his military service.

3.  A current diagnosis of a chronic headache disorder is not 
shown by the evidence of record.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

2.  A psychiatric disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A headache disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letters dated in June 2002 and October 2002 advised 
the veteran of the foregoing elements of the notice 
requirement.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, his identified private 
treatment records, and his Social Security Administration 
(SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, all necessary VA medical examinations have been 
conducted regarding the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  Although 
there is no examination regarding a headache disorder, none 
is required here.  38 C.F.R. § 3.159(c)(4).  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini, 18 Vet. App. at 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran's service medical records are silent as to any 
complaints of or diagnosis of a psychiatric disorder, PTSD, 
or headaches.  An October 1971 treatment record reveals that 
the veteran was treated for "a violent blow with fist."  
The left zygomatic region was swollen, tender, and bruised, 
and there was hematoma.  The veteran had difficulty opening 
and closing his mouth.  An x-ray of the left malar-maxillary 
unit and the zygomatic arch revealed soft tissue swelling 
about the left maxilla and orbit.  No fracture was noted.  
The veteran's separation examination, performed in August 
1971, listed his psychiatric status as normal, and noted a 
scar on his right arm and wrist.  A November 1971 statement 
from the veteran indicated that there had been no change in 
his medical condition since his separation examination.  

The veteran's service personnel records indicate that in July 
1970, he suffered a self-inflicted laceration to his right 
wrist.  A statement, signed by the veteran at that time, 
indicates that he was very depressed about his relationship 
with the Army, and found it very difficult to adjust to the 
rigors of Army life.  The statement also reveals that the 
veteran decided that he just wanted to get out of the Army 
any way that he could, and that he sincerely wanted to kill 
himself, so he slashed his right wrist with a razor blade.  
Witness statements confirm that the veteran slashed his right 
wrist.  A July 1970 statement from R.C., M.D., a 
psychiatrist, opined that at the time of the incident, the 
veteran was able to tell right from wrong and adhere to the 
right.  Dr. R.C. further stated that at the time of the 
incident, the veteran was aware of the nature of the act that 
he was performing.

I.  PTSD

The veteran contends that he has PTSD as a result of military 
service.  Specifically, the veteran alleges that during 
service, he was assaulted by a fellow soldier.  He indicated 
that he knew this individual, and that on the day of the 
assault, he made a comment to him and the individual 
responded by attacking the veteran.  He described serious 
injuries as a result of the altercation, and stated that the 
incident severely affected his mental health.  

In this case, the veteran contends that noncombat-related 
stressors caused his PTSD.  Specifically, the veteran asserts 
that he was assaulted by a fellow soldier inservice. 

As the veteran's claimed stressors do not involve being 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  Patton v. West, 12 Vet. App. 272, 278 (1999); 
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) was amended in March 2002.  It thus 
provides that if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

The veteran's service medical records reveal that, in October 
1971, he incurred a violent blow with a fist, causing the 
left zygomatic region to be swollen, tender, and bruised, and 
also causing hematoma.  Service medical records and post-
service treatment records from March 1977 to January 2003 are 
negative for any diagnosis of or treatment for PTSD.

In March 2003, the veteran underwent a VA mental disorders 
examination.  The veteran reported that he was assaulted 
inservice by a fellow soldier.  He reported that he knew the 
individual who assaulted him, and that the assault occurred 
after the veteran made a comment to the individual.  The VA 
examiner noted that it was not clear what the veteran said at 
that time.  The veteran revealed that the individual 
responded by attacking him.  The veteran described serious 
injuries as a result of the altercation and stated that this 
incident severely affected his mental health.  However, when 
he was asked to explain how it affected him, the veteran was 
unable to note any long-term effects on his life.  The 
veteran also reported that he frequently abused alcohol 
during service, and that his use of alcohol has fluctuated 
over his life.  He denied any problems due to his drinking.  
The veteran further explained that most of his mental 
problems were a result of his assault in the military, but he 
was unable to state how the assault changed his life.  He 
indicated that he felt that he had severe social problems, 
and avoided situations where there are crowds of people.  The 
VA examiner noted, however, that on further probing, the 
veteran suggested that he only avoided situations where there 
are "dangerous" people, drunk people, or where people are 
likely to lose their temper.  The veteran also reported that 
he was assaulted a second time in July 2000, right before his 
motorcycle accident.

The veteran complained of depressed mood, mood swings, crying 
spells, trouble sleeping, panic attacks, a history of hearing 
"mumbled voices," and seeing visions of his late wife when 
he is falling asleep.  The VA examiner administered the 
Minnesota Multiphasic Personality Inventory-2 (MMPI-2), and 
found that the veteran's responses suggested an invalid 
profile.  The VA examiner noted that the veteran appeared to 
be exaggerating his psychological problems and described 
himself as severely impaired, although there was little 
evidence of a high level of impairment.  Mental status 
examination revealed the veteran to be appropriately groomed, 
alert, and oriented.  His speech was logical and goal-
directed, and his thought process was unremarkable.  His 
intellect appeared to be in the low average range, and 
insight and judgment were poor.  Eye contact was appropriate, 
mood was euthymic, and the veteran displayed a wide range of 
affect.  He denied any current suicidal or homicidal 
ideation.  The VA examiner determined that the veteran's 
symptoms were not consistent with a diagnosis of PTSD, noting 
that the veteran had significant characterological features 
that negatively impacted his interpersonal relationships, 
coping abilities, and perceived ability to care for himself.  
The VA examiner further concluded that the veteran did not 
have PTSD associated with the assault that occurred during 
his military service and noted that the veteran may avoid 
situations that he deems high risk for problems, but this is 
a healthy response, not PTSD.  

A June 2003 VA treatment record notes a history of bipolar 
affective disorder with psychosis, panic disorder, PTSD, and 
alcohol dependence since the late 1960's when serving in the 
Army.  The report further reveals that the veteran was 
regularly followed by the VA outpatient mental health clinic 
until August 2000 when he had a serious motorcycle accident.  
The veteran reported that prior to the accident, he had mood 
swings ranging from grandiose to severe depression with 
cycles lasting for several days at a time.  The veteran 
reported symptoms including anxiety around crowds of people, 
panic attacks, occasional agoraphobia, avoidance of bars 
fearing he might be beaten again, sleep disturbance, 
nightmares, easy startle, paranoia that someone might try to 
hurt him when playing pool, a history of erectile 
dysfunction, and hearing muffled voices.  Mental status 
examination revealed the veteran to be clean, calm, 
cooperative, alert, and fully oriented.  His mood was 
anxious, and his affect was restricted.  His thought content 
revealed muffled voices and paranoia around crowds.  His 
thought process was linear with no flight of ideas or 
looseness of associations.  He reported gaps in his long-term 
memory, and his more recent memory was grossly intact.  
Concentration was intact and insight and judgment were good.  
The veteran denied suicidal or homicidal ideation.  The 
diagnoses were panic disorder with agoraphobia, PTSD, history 
of bipolar affective disorder with psychosis, and history of 
alcohol dependence.  A July 2003 VA treatment record also 
indicates a diagnosis of PTSD.

The Board concludes that the veteran is not shown to have 
PTSD due to his military service, and that a diagnosis of 
PTSD based on a stressful event inservice is not of record.  
Although the veteran has a diagnosis of PTSD from his VA 
treating physicians, which was initially made in June 2003, 
it was not based on the reported stressor event claimed by 
the veteran.  As such, the diagnosis fails to satisfy the 
criteria noted above for a valid PTSD diagnosis for VA 
purposes.  See 38 C.F.R. § 3.304(f).  In addition, the Board 
notes that there are conflicting medical opinions of record 
as to whether the veteran currently has PTSD.  However, the 
Board finds the medical opinion offered on this issue in the 
March 2003 VA examination to be far more persuasive than 
those offered by the veteran's treating VA physician.  The VA 
treatment records do not provide a rationale for the 
diagnosis.  Further, the diagnosis made by the veteran's 
treating VA physician does not appear to be based on the 
veteran's reported stressor, and there is no evidence that 
the VA physician reviewed the veteran's claims file in making 
the determination.  As such, the opinion found in the March 
2003 VA examination for PTSD is of greater probative value.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, as a valid PTSD diagnosis based on a verified 
stressor is not of record, service connection for PTSD is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Psychiatric Disorder

The veteran is seeking service connection for a psychiatric 
disorder, to include a mood disorder with panic and 
personality disorder claimed as mental illness.  The 
veteran's claims file reveals that he is diagnosed with 
bipolar affective disorder with panic, alcohol dependence, 
depression, mood disorder with panic, and personality 
disorder, not otherwise specified.  He contends that he 
started to become "mentally unstable" during service, and 
that his "mental problems" are the result of a personal 
assault during service.  

The veteran's service medical records are negative for any 
complaints of or treatment for a psychiatric disorder.  As 
stated above, the veteran's August 1971 separation 
examination revealed a normal psychiatric examination.  The 
separation report noted a scar on the veteran's right arm and 
wrist.  A November 1971 statement from the veteran indicated 
that there had been no change in his medical condition since 
his separation examination.  

As noted above, the veteran's personnel records reveal that 
he cut his right wrist with a razor blade in July 1970.  At 
that time, the veteran reported that he was very depressed 
about his relationship with the Army, that he decided that he 
just wanted to get out of the Army any way that he could, and 
that he sincerely wanted to kill himself.  Also at that time, 
Dr. R.C. found that the veteran was able to tell right from 
wrong and adhere to the right, and that the veteran was aware 
of the nature of the act that he was performing.  A report of 
investigation, completed at that time, reveals that the 
veteran was found to be mentally sound at the time of the 
incident, and that the laceration to his right wrist was 
found to not be in the line of duty.

Private medical treatment records from October 1982 reveal 
that the veteran was admitted to the hospital with complaints 
of "nerves."  The diagnosis on admission was severe anxiety 
and depression.  L.G., M.D. stated that the veteran's anxiety 
and depression were very high, he had lost 30 pounds, his 
attitude was very negative, his impulse controls were poor, 
and he was becoming extremely explosive towards other people.  
A Minnesota Multiphasic Personality Inventory test was 
administered, and the results were "off all validity scales 
over-reacting to everything."  Mental status examination 
revealed the veteran to be in obvious emotional distress.  He 
looked very depressed, his countenance was downcast, he 
talked slowly, and he showed no interest in anything.  The 
veteran expressed the fear that he was going to hurt someone 
because of his explosive nature.  He also complained of 
severe insomnia and decreased appetite.  He denied suicidal 
ideation, and there were no signs of any delusions or 
hallucinations.  There were no flight of ideas or lucence of 
association, and there was no increased pressure of speech.  
His affect was appropriate, his conversation was coherent, 
and he was alert and fully oriented.  His recent memory was 
poor, and his remote memory was adequate.  Insight and 
judgment were significantly impaired because of his emotional 
state.  The diagnosis on discharge was dysthymic disorder 
with associated anxiety.  Dr. L.G. indicated in the discharge 
summary that the veteran developed emotional problems 
following a low back injury in June 1982.

In a February 1984 letter, Dr. L.G. reported that the veteran 
was severely depressed.  Dr. L.G. indicated that the 
veteran's depression was an ongoing problem which had not 
shown much improvement with medication.  Private medical 
treatment records from August 1983 to October 1983 reveal 
diagnosis of and treatment for severe dysthymic disorder with 
associated anxiety.  The treatment records report the 
veteran's lack of responsiveness to treatment, impaired 
insight and judgment, poor recent memory, lack of 
socialization, and that the veteran functioned very little at 
home.  In August 1983, Dr. L.G. stated that the veteran was 
100 percent disabled psychiatrically.

In June 1983, the veteran filed a claim for Social Security 
Administration (SSA) benefits based on hiatal hernia, 
eyesight, neck, back, left arm, and nerves.  SSA records 
reveal that the veteran was awarded disability benefits for 
severe dysthymic disorder in February 1984, and that the 
veteran's disability began in June 1982.

In November 1992, the veteran was admitted to a private 
hospital after an overdose on medication and alcohol.  The 
veteran reported that he did not know why he took the pills, 
stated that he just was not thinking, and denied suicidal 
ideation.  The veteran also denied previous suicide attempts 
and stated that he just drank too much and did something 
stupid.  The diagnosis was overdose.

VA treatment records from December 1998 to January 2006 
reveal complaints of and treatment for bipolar disorder, 
alcohol abuse, depression, panic disorder with agoraphobia, 
anxiety disorder not otherwise specified, and psychosis not 
otherwise specified.  In December 1998, the veteran reported 
a history of bipolar disorder.  He admitted to binge drinking 
but denied dependence.  The diagnoses were bipolar disorder 
and alcohol abuse.  In July 1999, the veteran reported a 
history of self-medicating with alcohol for depression.  The 
diagnoses were alcohol dependence and bipolar illness, 
currently in depressed phase.  In September 1999, the veteran 
indicated that he reduced his alcohol intake.  He also 
reported sexual dysfunction, but said that it did not bother 
him.  The diagnoses were alcohol dependence and bipolar 
disorder in depressed phase.  A December 1999 treatment note 
reveals diagnoses of alcohol abuse in partial remission and 
bipolar illness in depressed phase.  A March 2000 treatment 
note reveals a diagnosis of depression, not otherwise 
specified.  An April 2000 treatment record reports diagnoses 
of bipolar illness, most recent episode depressed, and 
alcohol abuse in partial remission.

An August 2000 treatment record reveals that the veteran was 
involved in a motor vehicle accident in July 2000.  The 
veteran reported that his ex-wife's husband invited him over 
to his home and an altercation erupted.  The veteran was 
badly beaten up.  Subsequently, he tried to drive himself to 
the hospital on his motorcycle, and crashed.  The veteran 
reported that prior to admission, his mood was good.  The 
veteran also reported that after the accident, he felt sad 
because he may have to have his foot amputated.  He also 
complained of decreased concentration, decreased appetite, 
trouble sleeping, anhedonia, and difficulty making decisions.  
He denied any suicidal or homicidal ideation.  He reported 
that one month before, he heard others calling his name or a 
radio playing.  He denied visual hallucinations and any 
current episodes of mania.  He denied any prior psychiatric 
hospitalizations.  Mental status examination revealed the 
veteran to be alert and fully oriented with adequate 
grooming.  He was calm, but guarded and suspicious.  His 
speech was normal, but he reported a hallucination one month 
prior.  His mood was sad, and his affect was mildly 
dysphoric.  His thought process was linear and logical, and 
there was no circumstantiality, no flight of ideas, no 
looseness of associations, and no tangentiality.  The veteran 
denied suicidal or homicidal ideation.  Insight, judgment, 
and motivation were poor.  The diagnoses were bipolar 
affective disorder with psychotic features, alcohol 
dependence, panic disorder, and borderline features on Axis 
II.

A November 2000 VA treatment record notes a history of major 
depression and a motorcycle accident.  The veteran reported 
that there was a warrant out for his arrest, indicating that 
he had recently been in a motor vehicle accident and had been 
driving while intoxicated.  From September 2002 through 
January 2003, the veteran reported that prior to his July 
2000 motor vehicle accident, he had mood swings ranging from 
grandiose to severe depression with cycles lasting for 
several days at a time.  Following his accident, he reported 
primarily depressive symptoms.  He complained of anxiety 
around crowds, panic attacks, occasional agoraphobia, 
avoidance of bars fearing he might be beaten up, sleep 
disturbance, nightmares, easy startle, mood swings, paranoia, 
and hearing muffled voices.  The veteran also reported a 
history of alcohol dependence, but noted that he had not used 
alcohol since the motor vehicle accident.  Mental status 
examination revealed the veteran to be clean, calm, 
cooperative, alert, and fully oriented.  His mood was 
depressed, and his affect was restricted.  He reported 
paranoia and hearing muffled voices.  His thought process was 
linear, and he reported gaps in his long term memory.  His 
recent memory was grossly intact.  His concentration was 
intact, and insight and judgment were good.  The veteran 
denied suicidal or homicidal ideation.  The diagnoses were 
anxiety disorder not otherwise specified, panic attacks with 
agoraphobia, psychosis not otherwise specified, and history 
of bipolar affective disorder with psychosis.  Treatment 
reports from March 2003 to January 2006 reveal diagnoses of 
panic disorder with agoraphobia, PTSD, history of bipolar 
affective disorder with psychosis, and history of alcohol 
dependence.

As noted above, in March 2003, the veteran underwent a VA 
examination for mental disorders.  The veteran complained of 
severe social problems, avoidance of "dangerous" people, 
drunk people, or situations where people are likely to loose 
their temper, depressed mood, mood swings, crying spells, 
sleep disturbance, hearing "mumbled voices" and seeing 
visions of his late wife while falling asleep.  He reported a 
history of panic attacks, and stated that his "nerves are 
shot."  The veteran reported that he cut his wrists in June 
1970 while inservice.  He reported that he had been very 
unhappy in the military and did not want to be sent to 
Germany with is unit.  He stated that he met with a 
psychiatrist, but received no formal treatment.  He indicated 
that instead, he was confined to the First Sergeant's 
Headquarters for about three weeks before he was returned to 
his unit and sent to Germany.  The veteran denied any 
additional suicide attempts while inservice.  He reported 
that after service discharge, he engaged in several suicide 
attempts, including superficial cuts to his wrists and taking 
an overdose of his prescription medications.  However, he 
indicated that his first wife cared for him after these 
attempts, and he was not treated at any hospital.  He stated 
that he was hospitalized for one day in October 1992 after he 
tried to kill himself by overdosing on his medications.  He 
denied any additional hospitalizations.

Mental status examination revealed the veteran to be 
appropriately groomed, alert, and oriented.  His speech was 
logical and goal-directed, and his thought processes were 
unremarkable.  His intellect was in the low average range, 
and insight and judgment were poor.  Eye contact was 
appropriate, mood was euthymic, and the veteran displayed a 
wide range of affect.  He denied suicidal or homicidal 
ideation.  An MMPI-2 test was administered, and the results 
revealed an invalid profile.  The VA examiner noted that the 
veteran appeared to be deliberately portraying himself in a 
very unfavorable manner, endorsing severe psychopathology at 
a much higher rate than would be expected for someone with 
true pathology.  Additionally, he endorsed very few positive 
traits and showed extremely high elevations on nearly every 
subscale.  He appeared to exaggerate his psychological 
problems and described himself as severely impaired.  
However, there was very little evidence of such a high level 
of impairment.  Rather, some of his symptoms appeared to be 
adaptive responses, such as avoiding crowds where there are 
dangerous people.  

The VA examiner diagnosed mood disorder not otherwise 
specified with panic, alcohol abuse, and personality disorder 
not otherwise specified with paranoid, borderline, and 
dependent personality features.  The VA examiner concluded 
that the veteran's "mood and anxiety problems for which he 
has been treated are significant enough to warrant an 
unspecified diagnosis on Axis I but as stated, are likely 
associated with his personality problems and are not related 
to his assault in the military."

The Board finds that the evidence of record does not support 
a finding of service connection for a psychiatric disorder.  
There was inservice evidence of a suicide attempt, but there 
was no evidence of diagnoses of a psychiatric disorder.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  In addition, the first post-service evidence 
revealing a diagnosis of a psychiatric disorder was in 1982, 
over 11 years after the veteran's discharge from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Further, the 
medical evidence of record does not demonstrate that the 
veteran's current psychiatric disorder is related to his 
active service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability).  The March 2003 VA examiner found that 
the veteran's psychiatric disorder was not related to 
service.  This is the only medical opinion of record 
addressing whether a nexus exists between the veteran's 
current psychiatric disorder and service.


The veteran has asserted that his current psychiatric 
disorder is the result of service, including a personal 
assault that occurred inservice.  Although the veteran's 
statements are competent evidence as to his symptoms, they 
are not competent evidence to provide a medical opinion 
concerning the relationship between his current psychiatric 
disorder and service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent 
evidence to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for a 
psychiatric disorder is not warranted.

In reaching this determination, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2007); Beno v. Principi, 3 Vet. App. 439 (1992).

The weight of the competent evidence demonstrates that a 
chronic psychiatric disorder began years after the veteran's 
military service and is not shown to be related thereto.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.

III.  Headaches

The veteran is seeking service connection for a chronic 
headache disorder.  He contends that he has a headache 
disorder as a result of a "beating [he] took from another 
serviceman" in October 1971.

Neither the veteran's service medical records nor the 
veteran's post-service medical records show any complaints of 
or treatment for a chronic headache disorder.  While an 
October 1982 private treatment record notes the veteran's 
complaints of headaches which appeared to be tension type but 
were migraine in severity, and a May 2001 VA treatment record 
notes the veteran's complaints of a history of stress-induced 
headaches and dizziness following a motorcycle accident in 
July 2000, there are no medical findings of a chronic 
headache disorder.  Moreover, the medical evidence of record 
does not show a single diagnosis of a chronic headache 
disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . . In the absence 
of proof of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no evidence of a chronic 
disability, service connection for a headache disorder is not 
warranted.

Because there is no objective evidence of a chronic headache 
disorder, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a psychiatric disability, to include 
mood disorder with panic, personality disorder claimed as 
mental illness, and PTSD, is denied.

Service connection for a headache disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


